Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant has submitted that the combination of Cattoni in view of Niu does not teach the claimed invention as presented.  However, the Examiner respectfully disagrees and asserts that the prior art references applied teaches the claimed invention as presented.
Applicant has submitted that “mere description that RBs could be configured for uplink or downlink communications does not teach or suggest receiving a signal from a UE during the subframe in which a base station transmitted a control signal indicating a con figuration of transmission resources, where the received signal was sent in accordance with that configuration of transmission resources…While Niu describes data or control signals in different slots/resources, there is no teaching or even suggestion in Niu of transmissions (from a UE) being sent in accordance with a control signal received (by the UE) during the same subframe in which the control signal was received…” (Applicant’s Remarks, pages 7-8).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner submits that the 
Given the current rejections and having the additional reasoning as provided above, the combination of Cattoni in view of Niu teaches the claimed invention as currently presented.

 Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-9, 11-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cattoni et al. (US 2015/0163805; hereinafter Cattoni) in view of Niu et al. (US 2013/0343241; hereinafter Niu).
Regarding claim 1, Cattoni shows a method (Figure 7 shows the method performed by a base station) for wireless communications performed by a base station, comprising: 
transmitting a control signal including a subframe configuration field to a user equipment (UE), the subframe configuration field indicates a configuration of transmission resources used for communication with an unlicensed radio frequency spectrum cell served by the base station (Figure 7; Par. 0054-0055, 0068-0071, 0078, 0082, 0094-0095; noted base station compiles an enhanced scheduling grant (ESG) which cross schedules a plurality of UEs for operation on an unlicensed band SCell, the ESG comprising at least an indication for each UE of an activation window in the SCell; and an indication of modalities in which the UEs are to operate in the SCell in a transmission mode.  Further noted that the indication of the modalities that the UEs are to operate in the SCell in the transmission mode comprises an indication of which radio access technology RAT the UEs are to use for the transmission mode. The transmission mode/RAT 
wherein the transmission resources comprise uplink (UL) resources (Figure 7; Par. 0054-0055, 0068-0071; noted information in the ESG includes at least SCell carrier configuration and UL/DL configuration for the UE.  In this instance, in order for the UE to properly communicate on the DL and UL on the unlicensed band SCell, the transmission resources related to the SCell must also include UL resources.); and 
communicating with the UE via the unlicensed radio frequency spectrum cell according to the configuration of transmission resources (Figure 2; Par. 0054-0056, 0079, 0081-0082; noted the eNB 12 transmits the DL slots/subframes 210-1D and 210-2D on the unlicensed-band SCell and the respective UEs transmit their UL subframes 210-1U, 210-2U on the unlicensed-band SCell according to the schedule set forth in the ESG 202 which cross scheduled from the licensed-band PCell. Following their respective SCell activation windows 204-1, 204-1 each of UE1 and UE2 then send on the licensed-band PCell the report of CQI and/or CSI 212 which they respectively sensed on the unlicensed-band SCell.).
Cattoni shows all of the elements as discussed above.  Cattoni does not specifically show transmission, during a subframe, of a signal to the UE and receiving a signal from the UE during the subframe.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Niu.  Specifically, Niu shows transmission, during a subframe, of a signal to the UE and receiving a signal from the UE during the subframe (Figure 4; Par. 0041; noted each 
In view of the above, having the system of Cattoni, then given the well-established teaching of Niu, it would have been obvious at the time of filing the application to modify the system of Cattoni as taught by Niu, in order to provide motivation for improving overall system performance by improving coverage in a given communications network (Par. 0003 of Niu).
Regarding claim 2, modified Cattoni shows wherein the control signal comprises a common control signal (Cattoni: Figures 2 and 7; Par. 0008, 0057-0079; noted ESG considered as a common control signal as indicated in Par. 0008 and in Figure 7 as the ESG is transmitted to the plurality of UEs.  In addition, the information included in the ESG includes at least information relating to UEs to be scheduled and other information on a per-UE basis.  Thus, the ESG as a whole is considered as a common control signal in this manner.). 
Regarding claim 3, modified Cattoni communicating with the UE during a next subframe after the subframe according to the configuration of the transmission resources (Cattoni: Figure 3; Par. 0085; noted in summary the ESG 302 of the FIG. 3 example identifies UE1 and UE2; specifies that the scheduling is aggregated; activates the unlicensed band SCell;, gives the start time (dotted vertical line) and duration of the SCell activation windows 304-1, 304-2; configures the UEs to operate on the SCell using E-UTRAN; informs the UE1 and UE2 that the transmission type is to be E-UTRAN frame configuration #3 subframe configuration #7 and the MCS for those transmissions; and requests the UE1 and UE2 each send CQI/CSI uplink on the licensed PCell.).
Regarding claim 4, modified Cattoni shows wherein the transmission resources are downlink (DL) resources and communicating with the UE comprises transmitting a signal to the 
Regarding claim 6, Cattoni shows a method (Figure 7 shows a method performed in part by a UE.) for wireless communications performed by a user equipment (UE), comprising:
receiving a control signal (Cattoni: Figure 7; noted receiving an ESG from the eNB) including a subframe configuration field from an unlicensed radio frequency spectrum cell, the subframe configuration field indicates a configuration of transmission resources used for communication with the unlicensed radio frequency spectrum cell (Figure 7; Par. 0054-0055, 0068-0071, 0078, 0082, 0094-0095; noted base station compiles an enhanced scheduling grant (ESG) which cross schedules a plurality of UEs for operation on an unlicensed band SCell, the ESG comprising at least an indication for each UE of an activation window in the SCell; and an indication of modalities in which the UEs are to operate in the SCell in a transmission mode.  Further noted that the indication of the modalities that the UEs are to operate in the SCell in the transmission mode comprises an indication of which radio access technology RAT the UEs are to use for the transmission mode. The transmission mode/RAT indication can also inform the UEs of at least the transmission type (the UL/DL subframe configuration for an E-UTRAN system, or WLAN version, or type of HCCA for WLAN, or WLAN channel soundings.); 
wherein the transmission resources comprise uplink (UL) resources (Figure 7; Par. 0054-0055, 0068-0071; noted information in the ESG includes at least SCell carrier configuration and UL/DL configuration for the UE.  In this instance, in order for the UE to properly communicate on the DL and UL on the unlicensed band SCell, the transmission resources related to the SCell must also include UL resources.); and 

Cattoni shows all of the elements as discussed above.  Cattoni does not specifically show reception, during a subframe, of a signal from the UE and transmitting a signal to the UE during the subframe.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Niu.  Specifically, Niu shows reception, during a subframe, of a signal from the UE and transmitting a signal to the UE during the subframe (Figure 4; Par. 0041; noted each subframe in radio frame 100 includes two slots each having multiple resource blocks.  The resource blocks are configured for downlink transmissions and uplink transmissions.).
In view of the above, having the system of Cattoni, then given the well-established teaching of Niu, it would have been obvious at the time of filing the application to modify the system of Cattoni as taught by Niu, in order to provide motivation for improving overall system performance by improving coverage in a given communications network (Par. 0003 of Niu).
Regarding claims 7, 8 and 9, these claims are rejected based on the same reasoning as presented in claims 2, 3 and 4, respectively.
Regarding claim 11, Cattoni shows an apparatus (Figure 8 shows an eNB performing the method in Figure 7.) for wireless communications, comprising: 
a processor (Figure 8; noted DP 12A) configured to: cause the apparatus to transmit a control signal including a subframe configuration field to a user equipment (UE), the subframe configuration field indicates a configuration of transmission resources used for communication with an unlicensed radio frequency spectrum cell served by the base station (Figure 7; Par. 0054-0055, 0068-0071, 0078, 0082, 0094-0095; noted base station compiles an enhanced scheduling grant (ESG) which cross schedules a plurality of UEs for operation on an unlicensed band SCell, the ESG comprising at least an indication for each UE of an activation window in the SCell; and an indication of modalities in which the UEs are to operate in the SCell in a transmission mode.  Further noted that the indication of the modalities that the UEs are to operate in the SCell in the transmission mode comprises an indication of which radio access technology RAT the UEs are to use for the transmission mode. The transmission mode/RAT indication can also inform the UEs of at least the transmission type (the UL/DL subframe configuration for an E-UTRAN system, or WLAN version, or type of HCCA for WLAN, or WLAN channel soundings.); 
wherein the transmission resources comprise uplink (UL) resources (Figure 7; Par. 0054-0055, 0068-0071; noted information in the ESG includes at least SCell carrier configuration and UL/DL configuration for the UE.  In this instance, in order for the UE to properly communicate on the DL and UL on the unlicensed band SCell, the transmission resources related to the SCell must also include UL resources.); and 
cause the apparatus to communicate with the UE via the unlicensed radio frequency spectrum cell according to the configuration of transmission resources (Figure 2; Par. 0054-0056, 0079, 0081-0082; noted the eNB 12 transmits the DL slots/subframes 210-1D and 210-2D on the 
a memory coupled to the processor (Figure 8; noted DP 12A coupled to memory 12B).
Cattoni shows all of the elements as discussed above.  Cattoni does not specifically show transmission, during a subframe, of a signal to the UE and receiving a signal from the UE during the subframe.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Niu.  Specifically, Niu shows transmission, during a subframe, of a signal to the UE and receiving a signal from the UE during the subframe (Figure 4; Par. 0041; noted each subframe in radio frame 100 includes two slots each having multiple resource blocks.  The resource blocks are configured for downlink transmissions and uplink transmissions.).
In view of the above, having the system of Cattoni, then given the well-established teaching of Niu, it would have been obvious at the time of filing the application to modify the system of Cattoni as taught by Niu, in order to provide motivation for improving overall system performance by improving coverage in a given communications network (Par. 0003 of Niu). 
Regarding claims 12, 13 and 14, these claims are rejected based on the same reasoning as presented in claims 2, 13 and 4, respectively.
Regarding claim 16, Cattoni shows an apparatus (Figure 8 shows a UE performing in part the method of Figure 7.) for wireless communications, comprising: 

wherein the transmission resources comprise uplink (UL) resources (Figure 7; Par. 0054-0055, 0068-0071; noted information in the ESG includes at least SCell carrier configuration and UL/DL configuration for the UE.  In this instance, in order for the UE to properly communicate on the DL and UL on the unlicensed band SCell, the transmission resources related to the SCell must also include UL resources.); and 
cause the apparatus to communicate with the unlicensed radio frequency spectrum cell according to the configuration of transmission resources (Figure 2; Par. 0054-0056, 0079, 0081-0082; noted the eNB 12 transmits the DL slots/subframes 210-1D and 210-2D on the unlicensed-band SCell and the respective UEs transmit their UL subframes 210-1U, 210-2U on the 
a memory coupled to the processor (Figure 8; noted DP 10A coupled to memory 10B). 
Cattoni shows all of the elements as discussed above.  Cattoni does not specifically show reception, during a subframe, of a signal from the UE and transmitting a signal to the UE during the subframe.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Niu.  Specifically, Niu shows reception, during a subframe, of a signal from the UE and transmitting a signal to the UE during the subframe (Figure 4; Par. 0041; noted each subframe in radio frame 100 includes two slots each having multiple resource blocks.  The resource blocks are configured for downlink transmissions and uplink transmissions.).
In view of the above, having the system of Cattoni, then given the well-established teaching of Niu, it would have been obvious at the time of filing the application to modify the system of Cattoni as taught by Niu, in order to provide motivation for improving overall system performance by improving coverage in a given communications network (Par. 0003 of Niu).
Regarding claims 17, 18 and 19, these claims are rejected based on the same reasoning as presented in claims 2, 3 and 4, respectively.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160066322 A1 – directed to adaptively designating, by a network element following a frame-based communication protocol, for use as a secondary component carrier in a carrier aggregation scheme, at least a portion of radio resources on an unlicensed band.
US 20140036853 A1 – directed to a method for transmitting signals over an unlicensed band phase of a base station in a wireless communication system.
US 20120039284 A1 – directed to a method, operable by a mobile entity, that involves receiving, on a licensed channel, broadcasted channel usage information regarding at least one unlicensed channel used by one or more network nodes.
US 20120039183 A1 – directed to a method, operable by a network entity (e.g., evolved Node B), that may involve communicating with another network entity to determine parameters of a quiet period, the parameters comprising at least one of when the quiet period occurs and duration of the quiet period.
US 20110216733 A1 – directed to a method of information transmission performed by a transmitter in a wireless transmission system.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REDENTOR PASIA/Primary Examiner, Art Unit 2413